Potts, J.
The first reason assigned for setting aside the return of the surveyors of highways in this case is, that the said surveyors have included two separate and different roads in one and. the same return.
. It appears, from the return to the certiorari in this case, that Samuel Oliver and others, ten or more freeholders and *131residents of the county of Essex, applied to the Essex pleas, in September term, 1851, for the appointment of surveyors to lay out two public roads or streets in the town of Rahway in one petition ; that one order was made appointing six surveyors, to proceed as the law directs, and that said surveyors laid out the two roads applied for, and made one return and map embracing both roads.
The act concerning roads (Rev. Stat. 515), which authorizes and regulates these proceedings, directs that when ten or more freeholders shall think a public road necessary, they may apply for the appointment of surveyors, &c.; and throughout the statute the singular noun is invariably used.
There is therefore nothing in the language of the statute which would seem to contemplate that two or more roads may be embraced in one and the same application, proceeding, and return; and we are not aware that any such practice has ever prevailed or been expressly sanctioned in this state under our road act. And the case now before us furnishes an illustration of the difficulty which may result from such a practice. Here the surveyors laid out two roads, one called Hamilton street, and the Gther Miller avenue. Chosen freeholders subsequently vacated part of Hamilton street, and we are asked to set aside the return, so far as respects the remaining part of that street. Miller avenue, to which there is no objection made, begins in Hamilton street; and if we set aside the return as to that street alone, Miller avenue will remain, having its beginning in a lot or field, and the township will be left to pay the damages for land taken for a road which is thus rendered comparatively useless.
This question has been incidentally alluded to in two or three cases heretofore before the court. The first was in Matter of Highway, 2 Halst. 37. There the application was to lay out a road on either of two routes, and it was held bad ; but Justiee Ford said that an application might be made for two or three distinct roads in the same application. This, however, was a mere remark outside of the case, and, so far as appears, not concurred in by either of the judges who sat with him.
*132The next case is that of The State v. Green, 3 Harr. 179. The petition here was to lay out one road, and vacate another; and one question made was, whether this was not bad. It was contended, by the counsel of the plaintiff in certiorari, that the court could not, by one order and upon one application and notice, appoint surveyors to lay out two distinct roads, or to lay out one, and vacate another; and several cogent questions, suggestive of difficulties in the way of such a proceeding, were put. C. J. Hornblower said these were questions deserving an answer, and when it became necessary the court must give one; and referring to the remark of Justice Ford, in 2 Halst. 37, that two or three distinct roads might be embraced in one application, he said, “ I am not now prepared to say it cannot be done ; but I am inclined to think that in such case there ought to be separate returns, so that they may be severally disposed of according to law.” He, however, gave no opinion on the point.
In the State v. Bergen, 1 Zab. 343, the application was to lay a new road, and vacate so much of an old one as was covered by it; and the court held this to be proper, because if the road, as applied for, should be laid out, the old road must necessarily be vacated; and that there should not be separate returns in such a case, because the return of the surveyors laying out the road might be set aside for some irregularity in their proceedings, and their other separate return vacating the old road be confirmed, which would be embarrassing, and might work inconvenience to the public. But the court, in this case, declined expressing an opinion upon the propriety of the practice of blending in the same petition an application to lay out and vacate separate and independent roads.
This case might seem to favor the idea that where two or more roads which are dependent on each other, that is, so connected by intersection or otherwise that one will be unnecessary or undesirable without the other, are applied for, there should be but one petition and one return, if it followed, as a matter of course, that an error in laying one of the roads vitiated the proceedings as to all.
But if we establish the doctrine, that there is no error in *133blending two or three roads in one application, upon what principle can we say that an error in the proceedings as to one road is fatal as to all ? In the present case, for example, the certiorari issued to bring up the proceedings had in laying out Hamilton street only. Nobody complains of the laying out of Miller avenue; the proceedings as to that are only before us because inseparably blended with those in the other case. Then, again, suppose there is error in the proceedings as to Hamilton street, and we set aside the return as to that, what then is to be done with the return as to Miller avenue ? That must be recorded to give it effect, and it cannot he recorded without also recording the return as to Hamilton street with the map on which both streets are laid out.
Upon the whole, I am satisfied that it is error to blend two or more roads in one application and return. The practice, if sanctioned, will lead to far greater difficulty and inconvenience than benefit to the public, and for this reason the whole return, &c., must be reversed and set aside.
There were other objections taken to these proceedings, but it is unnecessary to notice them further than to say, that an assessment of damages to A. E. and others is bad; it ought to specify the names of all the persons whose lands are taken, and the amount assessed to each owner. Pamph. L. 1850, p. 162. And it should also appear, by the return and map, through whose land the road is laid, to show that the assessment is warranted.
Elmer, J. concurred.